











Exhibit 10.1
October 27, 2016                                
Eric Eichmann
Re: Management Agreement
Dear Eric:
On behalf of Criteo S.A., (“Criteo” or the “Company”), I am pleased to provide
you with this letter agreement setting forth the terms and conditions approved
by the Board of Directors of Criteo S.A. (the “Board”) of your office (mandat
social) as Chief Executive Officer (directeur général) of Criteo S.A., the
position assumed by you as of January 1, 2016. As Chief Executive Officer, you
will report to the Board and perform duties that are commensurate with the
position of Chief Executive Officer. You shall devote all of your working time,
skill and attention to your role at Criteo S.A. (together with any affiliates
and subsidiaries, the “Group Companies”) and will act in the best interests of
Criteo S.A. and all Group Companies at all times. Should you accept this
management agreement (this “Agreement”), for good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto agree as
follows:
1.
Duties and Salary. Commencing on July 1, 2016 you will generally work out of the
Company’s offices in New York, but will be expected to travel in connection with
your duties as Chief Executive Officer as reasonably required. As Chief
Executive Officer, you will (i) carry out your duties, as directed by the Board,
in a diligent, competent, faithful and professional manner; (ii) work with other
officers and employees of the Company and the Group Companies in a competent and
professional manner; and (iii) generally promote the interests of the Group
Companies. Your annual base salary payable by Criteo commencing as of July 1,
2016 will be $550,000 (your “Salary”), less applicable taxes, deductions and
withholding. Your Salary will be payable in accordance with the Company’s
standard payroll practices and subject to annual review by the Board.

2.
Bonus. You will also be eligible to earn an annual performance-based bonus under
the Criteo Executive Bonus Plan, with a target of 100 % of your Salary for the
full calendar year (“Target Bonus”), less applicable taxes, deductions and
withholdings. Target incentives do not constitute a promise of payment. Your
actual bonus payout will depend on the Company’s financial performance and the
Board’s assessment of your group or individual performance consistent with the
performance criteria set by the Board at its discretion from time to time. Your
bonus opportunity for extraordinary performance is capped at a maximum of 200%
of the Target Bonus. The Board or its designated committee will determine in its
sole discretion at the appropriate times whether the Company has achieved its
targeted financial performance. Your bonus will be paid on an annual basis upon
calculation of your actual achievement, as determined by the Board in its sole
discretion. At any time, the Company may change, at its sole discretion, the way
this bonus is structured, calculated and paid. In that case, the Company will
ensure that you remain eligible for your Target Bonus in the case you achieve
100% of the targets given to you. The Board will review your Target Bonus
periodically, and in its sole discretion, consider any increases/adjustments
(including as to structure) it deems appropriate at that time. Except as
expressly provided in Sections 7 and 8 below, in order to be eligible for any
bonus, you must be an active officer (mandataire social) or employee at, and not
have given or received notice of termination of your office prior to, the time
of the payment of such bonus. Please note that payment of a bonus in any year or
years does not in any way guarantee payment of a bonus in any other year or
years.



1

--------------------------------------------------------------------------------













3.
Medical and Other Benefits.

(a)
A significant part of your total compensation at Criteo is derived from the
benefits that Criteo provides. You will be eligible to participate in the
standard health and welfare benefit plans and programs, if any, that are
generally made available by the Company, through its subsidiary in the United
States, Criteo Corp., to its senior executive officers from time to time,
subject to the eligibility requirements and rules of each such plan or program.
Criteo may change or terminate such benefit plans or programs at any time in its
sole discretion. You agree that you will transition to the Company’s paid time
off policies as in effect from time to time in the United States upon your
relocation to New York. You will be eligible to accrue up to twenty (20) days of
paid time per full year of office with the Company. You can accrue up to 1.5
times your applicable accrual rate (the “Accrual Cap”). Once you reach the
Accrual Cap, you will cease accruing paid time off until you use days and take
your available balance below the Accrual Cap.

(b)
In connection with your relocation from London, England to New York, New York in
the United States, you will be provided with the relocation benefits in
accordance with the Company’s policy, and as approved by the Board, set forth on
Appendix A hereto. You will be provided with an appropriate office and a
dedicated executive assistant and other support facilities as are commensurate
with your status with the Company.

(c)
The Company will reimburse you for reasonable and necessary business expenses
actually incurred by you in connection with your duties and responsibilities
hereunder to the extent such expenses are incurred and submitted with supporting
documentation for reimbursement in accordance with applicable Company policies
as may be in effect from time to time.

4.
Protective Covenants Agreement. By signing this Agreement, and as a condition to
your continued management service with the Company, you agree to sign the
standard form of Protective Covenants Agreement enclosed herewith on Appendix B
within thirty (30) days of signing this Agreement.

5.
No Conflicts. You represent and warrant to the Company that you are not bound by
the terms of a non-competition or any other agreement with a former employer or
other third party, or any other order, judgment or decree of any kind, which
would preclude you from being employed by the Company in any capacity or which
would preclude you from effectively performing your duties for the Company. You
further warrant that you have the right to make all disclosures that you have
made or will make to the Company during the course of your employment by the
Company in any capacity.

6.
At-Will Service. This Agreement does not constitute a contract of service or
employment as a salaried employee or for any specific period of time. In
accordance with mandatory French law, your office as Chief Executive Officer of
the Company is “at-will” (“ad nutum” within the meaning of French law), meaning
that either you or the Board may terminate your office at any time and for any
reason, with or without cause (the date of any termination, the “Termination
Date”). Notwithstanding the foregoing, you agree that you will provide the
Company with three (3) months’ written notice of your intent to terminate your
office for any reason, provided that the Board may determine in its discretion
to waive/reduce such notice period (i.e., determine that your office will be
terminated earlier) with no further obligations to you. Except as expressly
provided under Section 8 below, in the event that there is a material change in
your position or responsibilities with the Group Companies, you and the Company
agree that the terms of the Agreement may be renegotiated between you and the
Company in connection therewith.

7.
Termination of Office.

(a)
Your office as Chief Executive Officer of the Company will be terminated in the
event of your “Disability” (as defined below) on the date set forth in the
written notice delivered to you by the Board which provides that your



2

--------------------------------------------------------------------------------













office is being terminated due to Disability or, in the event of your death, on
the date of death. In addition, your office may be terminated (i) by the Company
for “Cause” (as defined below), effective on the date on which a written notice
to such effect is delivered to you by the Board; (ii) by the Company at any time
without Cause, effective on the date on which a written notice to such effect is
delivered to you by the Board or such other date as is reasonably designated by
the Company; or (iii) by your resignation, effective three (3) months following
the date on which a written notice to such effect is delivered to the Company by
you; provided, however, that the Company may specify an earlier effective date
for a termination effected pursuant to clause (iii).
(b)
If your office as Chief Executive Officer of the Company is terminated by the
Company for Cause, or by reason of your death or Disability, or if you resign
for any reason, you will not be entitled to any further compensation or benefits
other than: (i) any accrued but unpaid Salary, payable no later than the first
payroll date following the Termination Date; (ii) any accrued but unused paid
time off, payable at the same time as the accrued but unpaid Salary; (iii)
reimbursement for any business expenses properly incurred by you prior to the
Termination Date; and (iv) vested benefits, if any, to which you may be entitled
under the Company’s employee benefit plans as of the Termination Date, payable
in accordance with the terms of the relevant employee benefit plans
(collectively, the “Accrued Benefits”).

(c)
If your office as Chief Executive Officer of the Company is terminated by the
Company other than for Cause, and other than due to your death or Disability and
other than in connection with a Change in Control under circumstances set forth
in Section 8 hereof, you will be entitled to (i) the Accrued Benefits and (ii)
conditioned upon your execution of a general release of claims relating to your
employment and service as an officer with the Group Companies in a form
reasonably satisfactory to the Company (the “Release”) and the expiration of the
applicable revocation period with respect to such Release within the period of
time following the Termination Date set forth in the Release, and provided that
you do not materially breach the restrictive covenants set forth in the
Protective Covenants Agreement:

(i)
An amount equal to the Salary then in effect, to be paid in equal monthly
installments over a 12-month period. The first installment will be paid on the
last business day of the month following the month in which the Termination Date
occurs and subsequent installments will be paid on the 30th day of each month
(or in the event that the 30th day is not a business day, the immediately
preceding business day) for the next 11 months;

(ii)
An amount equal to the Target Bonus multiplied by a fraction, the numerator of
which is the number of calendar days in the year of termination that you were
employed as an officer or employee by the Company and the denominator of which
is 365, to be paid in a cash lump sum on the same date as the first installment
referred to in Section 7(c)(i) immediately above. Notwithstanding any provision
of the Executive Bonus Plan (or any successor plan thereto) to the contrary, in
the event that the Termination Date occurs after December 31 but prior to the
payment of your annual performance-based bonus for the completed preceding year,
you will also be entitled to receive the bonus that you had earned for such
completed preceding year based on the actual level of achievement of the
performance goals established with respect to your bonus award, payable at such
time that the annual performance-based bonuses are paid to other executives of
the Company who have not experienced a termination of service;

(iii)
Until the twelve (12) month anniversary of the Termination Date, (i) continued
provision of Company-paid life and disability insurance and (ii) continued
payment by the Company of the Company portion of the premiums for your Company
group medical insurance coverage (or alternative comparable coverage) (it being
agreed that the Company shall have no obligation under this clause (ii) unless
you make a timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) and that the period of coverage
provided under this clause (ii) shall count towards the maximum period of
continuation coverage



3

--------------------------------------------------------------------------------













required to be provided under COBRA or other applicable law, and it being
further agreed that if the Company group medical insurance coverage provides
that participants are covered for the full calendar month once the premium is
paid for such month, then your coverage will extend to the end of the calendar
month in which the twelve (12) month anniversary of the Termination Date
occurs). In all cases, the coverage provided in clause (ii) of this Section
7(c)(iii) shall immediately terminate if you are offered other medical insurance
coverage in connection with your employment by another employer or if the
Company determines in good faith that such coverage would cause adverse tax
consequences to the Company or subject it to penalties under applicable law;
(iv)
Notwithstanding anything to the contrary in the Criteo S.A. 2015
Performance-Based Free Share Plan (the “PSU Plan”), or in any applicable award
agreement, as of the Determination Date (as defined below), vesting of the
number of performance-based restricted stock units (“PSUs”) granted under the
PSU Plan (or any successor plan thereto), based on actual financial performance
at the end of the applicable performance year, in each case, as determined by
the Board in its reasonable discretion, multiplied by a fraction, the numerator
of which is the number of calendar days in the PSU vesting period that you were
employed as an officer or employee by the Company (calculated as of the
Termination Date) and the denominator of which is the total number of calendar
days in the vesting period. For purposes of this Section 7(c)(iv), the date of
such Board approval (which shall in all events be in the calendar year following
the applicable performance year) shall be the Determination Date, and you shall
definitively acquire (and Criteo S.A. shall deliver to you) the number of free
shares corresponding to the PSUs that become vested pursuant to this Section
7(c)(iv) on the later of the Determination Date and the expiration of the two
year period referenced in Section 7(c)(v)(1);

(v)
Notwithstanding anything to the contrary in the applicable Criteo S.A. Stock
Option Plan or Criteo S.A. 2015 Time-Based Free Share Plan (the “RSU Plan”), in
any successor plans to the foregoing plans, or in any applicable award
agreement, immediate vesting (and in case of RSUs, delivery, subject to Section
5(v)(1) ) of the number of outstanding unvested stock options and outstanding
unvested time-based restricted stock units (“RSUs”) that would have vested had
you remained in office for six (6) months following the Termination Date;
provided that, in all instances, the provisions of the RSU Plan which prohibit
the acceleration or shortening of the minimum vesting period of one year will
continue to apply, such that no RSUs granted within the one-year period prior to
the Termination Date will vest hereunder;

(1)
You also acknowledge and agree that any PSUs or RSUs that may become vested
pursuant to the terms of this Section 7 will be subject to a holding period
until the second anniversary of the date of grant of the award, as required by
French law and the terms of the RSU Plan and PSU Plan, as applicable, and that
the free shares relating to such vested PSUs or RSUs will be definitively
acquired by you (delivered by Criteo S.A. to you) no earlier than the expiration
of the required holding period; and

(vi)
Notwithstanding anything to the contrary in the applicable Criteo S.A. Stock
Option Plan (or any successor plan thereto), or in any applicable award
agreement, your vested stock options (including those that become vested
pursuant to Section 7(c)(v) hereof) shall remain exercisable by you for the
12-month period following the Termination Date, but in no event later than the
original expiration date of such stock option. In this connection, you
acknowledge and agree that any incentive stock options that are affected by this
provision will be treated as nonqualified stock options.



4

--------------------------------------------------------------------------------













8.
Termination in Connection with a Change in Control.

(a)
If your office as Chief Executive Officer of the Company is terminated (x) by
the Company other than for Cause, and other than due to your death or
Disability, or (y) by you with Good Reason (as defined below), in either case
upon, or within one year following, a “Change in Control” (as such term is
defined in the Company’s 2016 Stock Option Plan), then you will be entitled to
(i) the Accrued Benefits and (ii) conditioned upon your execution of the Release
and the expiration of the applicable revocation period with respect to such
Release within the period of time following the Termination Date set forth in
the Release, and provided that you do not materially breach the restrictive
covenants set forth in the Protective Covenants Agreement:

(i)
An amount equal to the Salary then in effect, to be paid in equal monthly
installments over a 12-month period. The first installment will be paid on the
last business day of the month following the month in which the Termination Date
occurs and subsequent installments will be paid on the 30th day of each month
(or in the event that the 30th day is not a business day, the immediately
preceding business day) for the next 11 months;

(ii)
An amount equal to the Target Bonus in full to be paid in a cash lump sum on the
same date as the first installment referred to in Section 8(a)(i) immediately
above. Notwithstanding any provision of the Executive Bonus Plan (or any
successor plan thereto) to the contrary, in the event that the Termination Date
occurs after December 31 but prior to the payment of your annual
performance-based bonus for the completed preceding year, you will also be
entitled to receive the bonus that you had earned for such completed preceding
year based on the actual level of achievement of the performance goals
established with respect to your bonus award, payable at such time that the
annual performance-based bonuses are paid to other executives of the Company who
have not experienced a termination of service;

(iii)
Until the twelve (12) month anniversary of the Termination Date, (i) continued
provision of Company-paid life and disability insurance and (ii) continued
payment by the Company of the Company portion of the premiums for your Company
group medical insurance coverage (or alternative comparable coverage) (it being
agreed that the Company shall have no obligation under this clause (ii) unless
you make a timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) and that the period of coverage
provided under this clause (ii) shall count towards the maximum period of
continuation coverage required to be provided under COBRA or other applicable
law, and it being further agreed that if the Company group medical insurance
coverage provides that participants are covered for the full calendar month once
the premium is paid for such month, then your coverage will extend to the end of
the calendar month in which the twelve (12) month anniversary of the Termination
Date occurs). In all cases, the coverage provided under clause (ii) of this
Section 8(a)(iii) shall immediately terminate if you are offered other medical
insurance coverage in connection with your employment by another employer or if
the Company determines in good faith that such coverage would cause adverse tax
consequences to the Company or subject it to penalties under applicable law;

(iv)
Notwithstanding anything to the contrary set forth in the applicable Criteo S.A.
Stock Option Plan, RSU Plan or PSU Plan, or in any applicable award agreement,
immediate vesting of all outstanding unvested stock options, RSUs and PSUs on
the Termination Date; provided, however, that the PSUs will vest in the amount
that would become vested assuming achievement of the target level of
performance; and provided further, however, that, in all instances, the
provisions of the RSU Plan and PSU Plan which prohibit the acceleration or
shortening of the minimum vesting period of one year will continue to apply,
such that no RSUs or PSUs granted within the one-year period prior to the
Termination Date will vest hereunder.



5

--------------------------------------------------------------------------------













(1)
You also acknowledge and agree that any PSUs or RSUs that may become vested
pursuant to the terms of this Section 8 will be subject to a holding period
until the second anniversary of the date of grant of the award, as required by
French law and the terms of the RSU Plan and PSU Plan, as applicable, and the
free shares relating to such vested RSUs or PSUs will be definitively acquired
by you no earlier than the expiration of the required holding period; and

(v)
Notwithstanding anything to the contrary in the applicable Criteo S.A. Stock
Option Plan (or any successor plan thereto), or in any applicable award
agreement, your vested stock options (including those that become vested
pursuant to Section 8(a)(iv) hereof) shall remain exercisable by you for the
12-month period following the Termination Date, but in no event later than the
original expiration date of such stock option. In this connection, you
acknowledge and agree that any incentive stock options that are affected by this
provision will be treated as nonqualified stock options.

(b)
For purposes of this Agreement, “Cause” is defined as any of the following: (i)
your material breach of this Agreement or any provision hereof or of any lawful
directive of the Board; (ii) your continued failure or refusal to perform any of
your material duties and responsibilities hereunder after written notice; (iii)
your dishonesty, fraud or misconduct with respect to the business or affairs of
the Group Companies which affects the operations or reputation of any of the
Group Companies; (iv) your indictment, conviction, or entering a plea of guilty
or nolo contendere for the commission of a felony or a crime involving material
dishonesty; or (v) your failure to adhere to the policies, practices, rules or
directives of Criteo S.A. and the Company.  Notwithstanding the foregoing,
“Cause” to terminate your office shall not exist unless (a) a written notice has
first been delivered to you by the Board (the “Cure Notice”), which Cure Notice
(1) specifically identifies the event(s) the Board believes constitutes Cause
and (2) provides 30 days from the date of such Cure Notice for you to cure such
circumstances (the “Cure Period”) and (b) you have failed to timely cure such
circumstances; provided that with respect to clauses (iii) and (iv) of this
paragraph, the Board shall not be required to deliver a Cure Notice and such
termination shall be effective immediately upon the delivery of a written notice
(the “Cause Termination Notice”). If (other than in the case of clauses (iii) or
(iv)) you fail to timely cure such circumstances in accordance with the
foregoing, the Board may send a Cause Termination Notice to you, in which case
your office as Chief Executive Officer of the Company shall thereupon be
terminated for Cause.

(c)
For purposes of this Agreement, “Disability” is defined to occur when you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less 120 days.

(d)
For purposes of this Agreement, “Good Reason” is defined as the occurrence on or
following a Change in Control, without your express written consent, of any of
the following events: (i) the failure by the Company to pay you any portion of
you Salary within ten (10) business days of the date such compensation is due,
(ii) any requirement that you relocate or work at a location more than twenty
five (25) miles from the Company’s offices in New York, New York (excluding
reasonable travel requirements attendant to the performance or discharge of your
duties), (iii) any material diminution of your duties, responsibilities or
authorities hereunder (excluding for this purpose a diminishment of your
responsibilities relating to the financial markets and your reporting
responsibility to the Board so long as you continue to serve in the office of
Chief Executive Officer of Criteo SA following the Change in Control), or (iv) a
material reduction in Salary or other material breach of this Agreement by the
Company. Notwithstanding the foregoing, “Good Reason” to terminate your office
as Chief Executive Officer of the Company shall not exist unless (a) a written
notice has first been delivered to the Board by you (the “Good Reason Notice”),
which Good Reason Notice (1) specifically identifies the event(s) that you
believe constitutes Good Reason and (2)



6

--------------------------------------------------------------------------------













provides 30 days from the date of such Good Reason Notice for the Board to cure
such circumstances (the “Good Reason Period”) and (b) the Board has failed to
timely cure such circumstances. If the Board fails to timely cure such
circumstances in accordance with the foregoing, you may send a notice to the
Board that you are terminating your employment for Good Reason (“Good Reason
Termination Notice”), in which case your employment hereunder shall thereupon be
terminated for Good Reason. If any Good Reason Notice to the Board shall not
have been delivered by you within ninety (90) days following the date that you
become aware of the purported existence of a Good Reason event, or any Good
Reason Termination Notice to the Board shall not have been delivered by you
within thirty (30) days following the end of the Good Reason Period, then any
purported termination of your employment relating to the applicable event shall
not be a termination for Good Reason under this Agreement and you will be deemed
to have consented to and forever waived the Good Reason event. If the Company
does timely cure or remedy the Good Reason event, then you may either resign
your office without Good Reason or you may continue in office subject to the
terms of this Agreement.
9.
Cooperation; Other Actions Upon Termination. Upon the termination of your office
for any reason, (i) you and the Company agree to mutually cooperate in
connection with the preparation of a press release or other public announcement
relating to such termination, (ii) you agree to comply with your obligations
under the Protective Covenants Agreement including the restrictive covenants set
forth in Sections 10, 12 and 13 thereof, and (iii) unless otherwise requested by
the Board, you will promptly resign from any position as an officer, director or
fiduciary of any subsidiary or affiliate of the Company and the Group Companies
(and take any action reasonably requested by the Company to effectuate such
resignation).

10.
Outside Activities During Employment.

(a)
During your employment with the Company, you will devote all of your business
time, best efforts and business judgment, skill and knowledge to the advancement
of the Company’s interests and to the discharge of your duties and
responsibilities under this Agreement. You shall abide by all legal,
professional, ethical and Company requirements, rules, regulations, policies and
practices applicable to your work. The Company expects you to abide by all such
restrictions or obligations and to avoid any act that could pose a conflict as a
result of confidential, proprietary or trade secret information obtained by you
prior to your employment by the Company. By agreeing to become an officer of the
Company, you represent that none of these restrictions or obligations is
inconsistent with your serving as an officer of the Company.

(b)
During the term of your employment with the Company, you will not, without the
written consent of the Board, (i) form or attempt to form a business in
competition with the Company; (ii) render or perform services of a business,
professional or commercial nature other than to or for the Company, either alone
or as an employee, consultant, director, officer or partner of another business
entity, whether or not for compensation, and whether or not such activity,
occupation or endeavor is similar to, competitive with or adverse to the
business or welfare of the Company; or (iii) invest in or become a shareholder
of or consultant to another corporation or other entity, provided that your
investment solely as a shareholder in another corporation shall not be
prohibited hereby so long as such investment is not in excess of 1% of any class
of shares that are traded on a national securities exchange.

11.
Entire Agreement. This Agreement and the agreements referred to herein,
including Appendices A and B hereto, contain all of the terms of your employment
with the Company and supersede any prior understandings or agreements, whether
oral or written, between you and the Company, including without limitation your
UK Employment Agreement with Criteo Ltd., which is hereby terminated. You
acknowledge that you have not relied upon any representations (oral or
otherwise) other than those explicitly stated in this letter and the agreements
referred to in this letter.



7

--------------------------------------------------------------------------------













12.
Compliance with Company Policies. Without prejudice to the previous section, you
will at all times comply with any codes, policies, procedures and rules of the
Company. By signing this Agreement, you acknowledge that you have received a
copy of Criteo’s Code of Business Conduct and Ethics.

13.
Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. Each amount to be paid, installment payment or
benefit to be provided under this Agreement shall be construed as a separately
identified payment for purposes of Section 409A of the Code. Notwithstanding
anything contained herein to the contrary, you shall not be considered to have
terminated service or employment with the Company for purposes of any payments
under this Agreement which are subject to Section 409A of the Code until you
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A of the Code. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, (i) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following your separation from service shall
instead be paid on the first business day after the date that is six (6) months
following your separation from service (or death, if earlier), (ii) any payments
that are due within the “short term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise, (iii) amounts reimbursable to you under this Agreement shall
be paid to you on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in-kind benefits provided to you) during any one (1) year may not effect
amounts reimbursable or provided in any subsequent year.

14.
Amendment and Governing Law. This Agreement may not be amended or modified
except by an express written agreement signed by you and a duly authorized
officer of the Company. The terms of this Agreement and the resolution of any
disputes will be governed by the laws of the State of New York, U.S.A., subject
to applicable French law.

15.
Miscellaneous.

(a)
Waiver. No failure or delay by either party in exercising any right, power or
privilege under this Agreement shall operate as a waiver of such right nor shall
any single or partial exercise by either party of any right, power or privilege
under this Agreement preclude any further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.

(b)
Notice. Any notice or communication given or required under this Agreement will
be in writing and will be delivered as follows, with notice deemed given as
indicated: (i) by personal delivery, when actually delivered; (ii) by recognized
overnight courier service, upon written verification of delivery by the courier
service; by registered or certified mail, return receipt requested, upon
verification of receipt. Notices in the case of the Company will be addressed to
its General Counsel at the Company’s registered office from time to time or to
such other address as the Company may specify in advance in writing, and in your
case to your address on file with the records of the Company or to such other
address as you may specify in advance in writing.

(c)
Severability. The provisions and sub-provisions of this Agreement are severable
and if any provision or sub-provision or identifiable part thereof of the
Agreement is held to be invalid or unenforceable by any Court of competent
jurisdiction then such invalidity or unenforceability will not affect the
validity or unenforceability of the remaining provisions or sub-provisions or
identifiable parts thereof.



8

--------------------------------------------------------------------------------













(d)
Eligibility to Work in the United States. As required by law, your relocation to
the United States is contingent upon your eligibility to work in the United
States.

(e)
Arbitration. By signing this letter agreement, and as a condition to your
continued management service with the Company, you agree to sign the enclosed
Arbitration Agreement within thirty (30) days of signing this Agreement.

(f)
Whistleblower Enforcement Actions and Defend Trade Secrets Act. Notwithstanding
anything set forth in this Agreement or the Protective Covenants Agreement to
the contrary, you will not be prohibited from reporting possible violations of
federal or state law or regulation to any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation, nor are you required to notify the
Company regarding any such reporting, disclosure or cooperation with the
government. Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), you and the Company acknowledge that you shall not
have criminal or civil liability under any federal or state trade secret law for
the disclosure of a trade secret that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
 Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such Section.

(g)
Effective Date. The terms of this Agreement shall be effective as of January 1,
2016, except as provided herein.

(h)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original, but all of which taken together will
constitute one and the same instrument.

We are all delighted to have the benefit of your continued service to Criteo
S.A. and the Group Companies. To indicate your acceptance of this Agreement,
please sign and date this letter and return before November 2, 2016.



--------------------------------------------------------------------------------







9

--------------------------------------------------------------------------------












Regards,

CRITEO S.A.
By:    /s/ Benoit Fouilland    

Name: Benoit Fouilland
Title:     Deputy General Manager ("Directeur Général Délégué")    
I have read and accept this Agreement:
/s/ Eric Eichmann
Date:
October 31, 2016
Eric Eichmann
 
 









--------------------------------------------------------------------------------





Appendix A
Relocation Expenses




Relocation Expenses


In connection with your management agreement with Criteo S.A. (the “Company”),
the Company will provide you with relocation assistance that is no less
favorable than the assistance that was provided to your predecessor, Mr.
Jean-Baptiste Rudelle, upon his move from Paris, France to Palo Alto, California
in the United States, in an amount not to exceed fifty thousand dollars
($50,000) in the aggregate (the “Relocation Assistance”). The Relocation
Assistance will be provided to you in the form of a reimbursement to you of
eligible and documented relocation expenses associated with your relocation from
London to New York City.


The Relocation Assistance is conditioned on your starting to work in the
Company’s offices in New York on July 1, 2016.


The Company agrees to reimburse you for eligible and documented expenses
incurred before November 30, 2016, other than with respect to those related to
your tax returns as described below, which expenses should be promptly submitted
in 2017. For purposes of this policy, eligible expenses are:


• Reasonable costs related to the removal and shipping of your household goods
from London to New York City and any insurance related thereto.


• Airfare costs from London to New York City for you and your spouse and
children.


• Costs of temporary housing in New York for a maximum period of one month, not
to exceed $12,000.


• Costs of financial and tax advice to assist you with preparing your home
country last tax return and host country first tax return.


If necessary, as determined in the sole discretion of the Board, you may be
granted an additional relocation allowance, to cover reasonable additional
expenses associated with the relocation.


Reimbursement


The Company will reimburse you for authorized and documented eligible Relocation
Assistance promptly following the date on which you provide documentation of the
expense which is reasonably acceptable to the Company. To the extent that any
Relocation Assistance reimbursements payable to you pursuant to this offer
letter are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended, such reimbursements shall be paid to you no later than
December 31 of the year following the year in which the cost was incurred, the
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year, and your right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.


Repayment Obligation
You acknowledge that if your office as Chief Executive Officer of the Company is
terminated prior to July 1, 2017 for any reason other than (i) by the Company
without Cause or (ii) in connection with a Change in Control by you for Good
Reason, you agree to repay a pro-rata portion of the Relocation Assistance
within 30 business days following the Termination Date.




--------------------------------------------------------------------------------






Appendix B


PROTECTIVE COVENANTS AGREEMENT


I, the undersigned, acknowledge the importance to Criteo Corp. (the "Company")
of protecting the confidential information of the Company, its parents,
subsidiaries and affiliates (such other entities, "Affiliates" collectively, the
"Company and its Affiliates") and their other legitimate interests, including
without limitation the valuable confidential information and goodwill that they
have developed or acquired. Therefore, in consideration of my employment with
the Company, payments to be made to me by the Company and my being granted
access to trade secrets and other confidential information of the Company and
its Affiliates and for other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, I agree as follows:


1)
Duties.

I will not (a) reveal, disclose or otherwise make available to any person any
Company password or key, whether or not the password or key is assigned to me or
(b) obtain, possess or use in any manner a Company password or key that is not
assigned to me. I will use my best efforts to prevent the unauthorized use of
any laptop or personal computer, peripheral device, software or related
technical documentation that the Company issues to me, and I will not input,
load or otherwise attempt any unauthorized use of software in any Company
computer, whether or not such computer is assigned to me.


2)
"Proprietary Information" Definition.

"Proprietary Information" includes (a) any information that is confidential or
proprietary, technical or non-technical information of the Company or its
Affiliates, including for example and without limitation, information related to
Innovations (as defined in Section 4 below), pricing, margins, merchandising
plans and strategies, finances, financial and accounting data and information,
customers, suppliers and advertisers, purchasing data, concepts, techniques,
processes, methods, systems, designs, computer programs, source documentation,
trade secrets, formulas, development or experimental work, work in progress,
forecasts, proposed and future products, sales and marketing plans, business and
any other nonpublic information that has commercial value; (b) any information
the Company or its Affiliates has received from others that the Company or its
Affiliates is obligated to treat as confidential or proprietary, which may be
made known to me by the Company or its Affiliates, a third party or that I may
otherwise learn during my employment with the Company; and (c) knowledge of
developments, ways of business, or similar information, which may themselves be
generally known but whose use by the Company or its Affiliates is not generally
known.


3)
Ownership and Nondisclosure of Proprietary Information.

All Proprietary Information is the sole property of the Company, the Company's
Affiliates, the Company's assigns, the Company's customers and the Company's
suppliers, as applicable. The Company, the Company's Affiliates, the Company's
assigns, the Company's customers and the Company's suppliers, as applicable, are
the sole and exclusive owners of all patents, copyrights, trade secrets and
other rights in and to the Proprietary Information. I will not disclose any
Proprietary Information to anyone outside of the Company, and I will use and
disclose Proprietary Information to those inside of the Company only as may be
necessary in the ordinary course of performing my duties as an employee of the
Company.


4)
"Innovations" Definition in this Agreement.

"Innovations" includes all discoveries, designs, developments, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), trade secrets, know-how, ideas (whether or
not protectable under trade secret laws), trademarks, service marks, trade names
and trade dress, business plans and modes of doing business.


5)
Disclosure and License of Prior Innovations.

I have listed on Exhibit A ("Prior Innovations") attached hereto all Innovations
relating in any way to the Company's or its Affiliates' business or demonstrably
anticipated research and development or business, which were conceived, reduced
to practice, created, derived, developed, or made by me prior to my employment
with the Company (collectively, the "Prior Innovations"). I represent that I
have no rights in any such Company-related Innovations other than those
Innovations listed in Exhibit A ("Prior Innovations"). If nothing is listed on
Exhibit A ("Prior Innovations"), I represent that there are no Prior Innovations
at the time of signing this Agreement. I hereby grant to the Company and the
Company's designees a royalty-free, irrevocable, worldwide, fully paid-up
license (with rights to sublicense through multiple tiers of sublicensees) to
practice all patent, copyright, moral right, trade secret and other intellectual
property rights relating to any Prior Innovations that I incorporate, or permit
to be incorporated, in any Innovations that I, solely or jointly with others,
conceive, develop or reduce to practice during my employment with the Company




--------------------------------------------------------------------------------




(the "Company Innovations"). Notwithstanding the foregoing, I will not
incorporate, or permit to be incorporated, any Prior Innovations in any Company
Innovations without the Company's prior written consent.


6)Disclosure, nature and Assignment of Company Innovations.
I will promptly disclose and describe to the Company all Company Innovations.
All Company Innovations are "works made for hire" within the meaning of the U.S.
Copyright Act of 1976 (17 U.S.C. § 101), and as such would be solely owned by
the Company. To the extent any such content cannot be designated work made for
hire within the meaning of the U.S. Copyright Act, I hereby do and will assign
to the Company or the Company's designee all my right, title, and interest in
and to any and all the Company Innovations. To the extent any of the rights,
title and interest in and to Company Innovations cannot be assigned by me to the
Company, I hereby grant to the Company an exclusive, royalty-free, transferable,
irrevocable, worldwide license (with rights to sublicense through multiple tiers
of sublicensees) to practice such non-assignable rights, title and interest. To
the extent any of the rights, title and interest in and to Company Innovations
can neither be assigned nor licensed by me to the Company, I hereby irrevocably
waive and agree never to assert such non-assignable and non-licensable rights,
title and interest against the Company or any of the Company's successors in
interest. This Section 6 shall not apply to any Innovations that (a) do not
relate, at the time of conception, reduction to practice, creation, derivation,
development or making of such Innovation to the Company's business or actual or
demonstrably anticipated research, development or business; and (b) were
developed entirely on my own time; and (c) were developed without use of any of
the Company's equipment, supplies, facilities or trade secret information; and
(d) did not result from any work I performed for the Company.


7)Future Innovations.
I will disclose promptly in writing to the Company all Innovations conceived,
reduced to practice, created, derived, developed, or made by me during the term
of my employment and for three (3) months thereafter, whether or not I believe
such Innovations are subject to this Agreement, to permit a determination by the
Company as to whether or not the Innovations should be considered Company
Innovations. The Company will receive any such information in confidence.


8)Non-assignable Inventions.
Notwithstanding any provision of this Agreement to the contrary, this Agreement
does not apply to an Innovation which qualifies fully as a non-assignable
invention under the provisions of applicable law.




9)Cooperation in Perfecting Rights to Innovations.
I agree to perform, during and after my employment, all acts that the Company
deems necessary or desirable to permit and assist the Company, at its expense,
in obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Innovations as provided to the Company under this
Agreement. If the Company is unable for any reason to secure my signature to any
document required to file, prosecute, register or memorialize the assignment of
any rights or application or to enforce any right under any Innovations as
provided under this Agreement, I hereby irrevocably designate and appoint the
Company and the Company's duly authorized officers and agents as my agents and
attorneys-in-fact to act for and on my behalf and instead of me to take all
lawfully permitted acts to further the filing, prosecution, registration,
memorialization of assignment, issuance and enforcement of rights under such
Innovations, all with the same legal force and effect as if executed by me. The
foregoing is deemed a power coupled with an interest and is irrevocable.


10)Return of Materials.
At any time upon the Company's request, and, without the Company's request, upon
the termination of my employment with the Company, I will return all materials
(including, without limitation, documents, drawings, papers, diskettes and
tapes) containing or disclosing any Proprietary Information (including all
copies thereof) in my possession, custody or control, as well as any keys, pass
cards, identification cards, computers, printers, pagers, personal digital
assistants or similar items or devices that the Company provided to me at any
time. Upon request, I will provide the Company with a written certification of
my compliance with my obligations under this Section.


11)Duty of Loyalty.


I understand that while I am employed by the Company, (a) I have an undivided
duty of loyalty and fair dealing to the Company and will work for the best
interests of the Company and not take over any of the Company's business
opportunities or prospective business opportunities for my personal gain and/or
to the detriment of the Company; and (b) I will not engage in any other
employment or business activity without written permission from executive
management; and (c) I will not engage in any other activities that conflict with
my obligations to the Company.


12) Business Protections.




--------------------------------------------------------------------------------




a.Competition Restriction.
I will not, during the term of my employment and for a period of one (1) year
after the termination of my employment, regardless of the reason for such
termination ("the Restricted Period"), anywhere in the world that the Company or
its Affiliates operates or has plans to operate at the time my employment is
terminated for any reason (the "Restricted Territory"), directly or indirectly
perform services for, be employed or engaged by, own any interest in, manage,
control, participate in, serve on the board of directors of, consult with,
advise, contribute to, hold a security interest in, or otherwise assist or serve
any business or segment of business engaged in, or preparing to engage in, the
development, publishing or sale of personalized retargeted advertisements,
including but not limited to Conversant, Tellapart, AdRoll, MyThings, and
Sociomantic; provided, however that it shall not be a violation of this Section
for me to make passive investments of not more than one percent (1%) of the
capital stock or other ownership or equity interest, or voting power, in a
public company, registered under the Securities Exchange Act of 1934, as
amended.


b.Workforce Protection.
Because I recognize that solicitation of the Company and its Affiliates'
employees, consultants and contractors will interfere with, impair, disrupt or
damage the Company's business, I agree that during the Restricted Period, I will
not, directly or indirectly, separately, or in association with others, solicit,
hire, attempt to hire, or cause others to do so, or persuade or attempt to
persuade any employee of the Company or its Affiliates to leave the employ of
the Company or its Affiliates or to become employed by anyone other than the
Company or its Affiliates. In addition to other remedies, including equitable
remedies, that a court may impose, I acknowledge and agree that if I breach this
provision of the Agreement, the Company will have to expend time, money and
other resources to replace the employee(s) I have solicited. Therefore, because
it is difficult, if not impossible, to adequately measure damages, for each
employee I have solicited, I agree that, in the event I breach this provision, I
will pay the Company six (6) months' worth of the new total compensation of the
employee, or six (6) months' worth of the total compensation of the employee
when such employee left the Company, whichever is higher.


c.Non-solicitation and Non-Servicing of Customers.
Due to the confidential and trade secret nature of Company's customer list and
information, and the goodwill developed by the Company and its Affiliates with
its customers (as defined below), I agree that during the Restricted Period, I
will not, either directly or indirectly, separately or in association with
others, on my own behalf, or on behalf of any other person, (1) solicit or
accept from any customer business of the type performed by the Company or its
Affiliates or persuade any customer to cease to do business or to reduce the
amount of business which any such customer has customarily done or is reasonably
expected to do with the Company or its Affiliates, or (2) render to or for any
customer any services of the type rendered by the Company or its Affiliates.


As used in this Section 12, the term "customer" shall mean (1) anyone who is a
customer of the Company or its Affiliates at the time my employment is
terminated, or, if my employment has not terminated, at the time of the alleged
prohibited conduct (any such applicable date being called the "Determination
Date"); (2) anyone who was a customer of the Company or its Affiliates at any
time during the one year period immediately preceding the Determination Date or
(3) any prospective customer to whom the Company or its Affiliates had made a
new business presentation (or similar offering of services) at any time during
the one year period immediately preceding the Determination Date, in each case
with which or with whom I was involved as part of my service to the Company or
its Affiliates (other than any such customer with which or with whom I conducted
business prior to the commencement of my employment with the Company), or about
which or whom I obtained Proprietary Information while employed by the Company.


13)
No Disparagement.

During my employment with Company and after the termination thereof, I will not
directly or indirectly make, or cause to be made, any statement, observation or
opinion that disparages or impugns the business or reputation of the Company,
its Affiliates, its products, business model, services, agents or employees;
provided, however, that nothing herein shall prohibit me from cooperating in an
investigation by any governmental agency or testifying truthfully in any legal
proceeding.


14)
Permitted Disclosures.

I understand that nothing in any agreement with the Company, including but not
limited to Section 3 or 13 of this Agreement shall prohibit me from disclosing a
trade secret of the Company or its Affiliates (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to my
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; or (3) if I file a lawsuit
for retaliation based on my reporting of a suspected violation of law, to my
attorney or in a related court proceeding, if I file any document containing the
trade secret under seal and I do not disclose the trade secret, except pursuant
to court order. Further, I understand that nothing in this Agreement shall
prohibit or restrict me from making any disclosure of information or documents
to any governmental agency or legislative body, any self-regulatory
organization, in each case, without advance notice to the Company.




--------------------------------------------------------------------------------




15)
Survival.

This Agreement (a) shall survive my employment by the Company; (b) does not in
any way restrict my right to resign or the right of the Company to terminate my
employment at any time, for any reason or for no reason; (c) inures to the
benefit of the successors and assigns of the Company and therefore the Company
may assign this Agreement without my consent to, including but not limited to,
any of its subsidiaries or affiliates or to any successor (whether by merger,
purchase, bankruptcy, reorganization or otherwise) to all or substantially all
of the equity, assets or businesses of the Company; and (d) is binding upon my
heirs and legal representatives.


16)
Injunctive Relief.

I agree that if I violate, or threaten to violate, this Agreement, the Company
will, by reason of such breach or threatened breach, suffer irreparable and
continuing damage for which money damages are insufficient, and the Company
shall be entitled to injunctive relief, without the need to post any bond,
and/or a decree for specific performance, and such other relief as may be proper
(including money damages if appropriate), to the extent permitted by law.


17)
Notices.

Any notice required or permitted by this Agreement shall be in writing and shall
be delivered as follows, with notice deemed given as indicated: (a) by personal
delivery, when actually delivered; (b) by overnight courier, upon written
verification of receipt; (c) by facsimile transmission, 5 business hours after
confirmation of completed transmission; or (d) by certified or registered mail,
return receipt requested, upon verification of receipt. Notices to me shall be
sent to any address in the Company's records or such other address as I may
provide in writing. Notices to the Company shall be sent to [Company's CEO] with
a copy to the Company's [General Counsel] or to such other address as the
Company may specify in writing.


18)
Governing Law; Forum.

This Agreement shall be governed by the laws the laws of the State of New York,
without giving effect to its conflict of laws principles. The Company and I each
irrevocably consent to the exclusive jurisdiction of the federal and state
courts located in New York County, New York, for any matter arising out of or
relating to this Agreement, except that in actions seeking to enforce any order
or any judgment of such federal or state courts located in New York, such
personal jurisdiction shall be nonexclusive. I agree that service of process may
be effectuated in a manner consistent with Section 17.


19)
Reasonableness; Modification; Severability.

I acknowledge that the business of the Company and its Affiliates is and will be
worldwide in scope, and that, as Chief Executive Officer, I have had significant
access to the Proprietary Information of the business of the Company and its
Affiliates and thus the covenants in Section 12 would be particularly
ineffective if the covenants were limited to a particular geographic area. If
any court of competent jurisdiction at any time deems any of the covenants set
forth in Section 12 not fully enforceable, it is the intention and desire of the
parties that the covenants be fully enforced to the extent the court finds them
enforceable and, if necessary, that the court modify any provisions of this
Agreement to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (by example, that
the Restricted Period be deemed to be the longest period permissible by law, but
not in excess of the length provided for herein, and the Restricted Territory be
deemed to comprise the largest territory permissible by law under the
circumstances), to the extent that such provisions cannot be modified, it is the
intention of the parties that the provisions be severable and that the
invalidity of any one or more provisions of this Agreement shall not affect the
legality, validity and enforceability of the remaining provisions of this
Agreement.


20)
Waiver; Modification.

If the Company waives any term, provision or breach by me of this Agreement,
such waiver shall not be effective unless it is In writing and signed by the
Company. No waiver shall constitute a waiver of any other or subsequent breach
by me. The failure of the Company at any time to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the Company's right thereafter to enforce each and every
provision hereof in accordance with its terms. This Agreement may be modified
only if both the Company and I consent In writing.


21)
Entire Agreement.

This Agreement, including the Employment Agreement and the Agreement to
Arbitrate that I may have signed in connection with my employment by Company,
represent my entire understanding with the Company with respect to the subject
matter of this Agreement and supersede all previous understandings, written or
oral.
    
* * *






--------------------------------------------------------------------------------




I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.
Signed: Eric Eichmann        Dated: 10/31/16
Exhibit A
PRIOR INNOVATIONS
Check one of the following:
X    NO SUCH PRIOR INNOVATIONS EXIST. OR
__    YES, SUCH PRIOR INNOVATIONS EXIST AS DESCRIBED BELOW (include basic
description of each Prior
Innovation):
Signed:                 Dated:    




